t c memo united_states tax_court james g gilligan petitioner v commissioner of internal revenue respondent docket no 14693-02l filed date james g gilligan pro_se matthew a mendizabal for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under section motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner was born in alameda california at the time he filed the petition petitioner maintained a post office box in campbell california petitioner claims he was homeless during this time and lived with friends in california nevada and oregon for petitioner initially filed a form_1040 u s individual_income_tax_return and reported a tax_liability of dollar_figure petitioner did not remit payment with his return on date the internal_revenue_service irs assessed this amount the irs sent notice_and_demand for payment letters to petitioner on date and date on or about date petitioner submitted a form 1040nr u s nonresident_alien income_tax return for and reported a tax_liability of n a for petitioner initially filed a form_1040 and reported a tax_liability of dollar_figure petitioner did not remit payment with his return on date the irs assessed this amount the irs sent notice_and_demand for payment letters to petitioner on date and date on or about date petitioner submitted a form 1040nr for and reported a tax_liability of n a on or about date petitioner filed a form 1040nr all amounts are rounded to the nearest dollar for and reported a tax_liability of n a on date the irs issued petitioner a notice_of_deficiency for petitioner failed to file a petition with the court on date the irs assessed a tax of dollar_figure the irs sent notice_and_demand for payment letters to petitioner on november and date on or about date petitioner filed a form 1040nr for and reported a tax_liability of n a on date the irs issued petitioner a notice_of_deficiency for petitioner failed to file a petition with the court on date the irs assessed a tax of dollar_figure the irs sent notice_and_demand for payment letters to petitioner on february and date petitioner made various alterations to the form sec_1040nr for and petitioner crossed out income_tax on the title for country he wrote usa national aka natural born free citizen constitutionally california republic petitioner wrote n a on various lines of the forms requiring information about himself and his income petitioner altered the jurat on the forms before signing them under the box your occupation in the united_states petitioner wrote none and made various references to the united_states constitution at the bottom of the form he typed with expressed reservations of my unalienable rights of my constitutional privileges and immunities at and the lesser ucc uniform commercial code at sec_1 ‘with reservation of all our rights’ for the record on date the irs sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing for and on date petitioner submitted a form request for a collection_due_process_hearing with an 11-page attachment asserting frivolous and meritless arguments on date appeals officer eric johansen conducted a sec_6330 hearing hearing in person with petitioner petitioner requested that the hearing be tape recorded however the appeals officer advised petitioner that the hearing could not be tape recorded at the hearing petitioner did not raise any spousal defenses he did not propose any collection alternatives petitioner refused to sign a form 433-a collection information statement for wage earners and self- employed individuals despite his contentions that he was unemployed and had no money to pay the tax_liability on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to proceed with collection on date petitioner filed a petition with the court in the petition petitioner advances frivolous and meritless arguments on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date petitioner filed a lengthy opposition to respondent’s motion containing frivolous and meritless arguments on date petitioner filed an amended affidavit in support of his opposition to respondent’s motion for summary_judgment containing frivolous and meritless arguments also on date the court heard oral argument on respondent’s motion at the oral argument petitioner lost his temper and became belligerent indeed the court repeatedly told petitioner to calm down and warned petitioner that he would be held in contempt of court if he had further outbursts petitioner refused to answer the court’s questions petitioner was disruptive noncooperative and interrupted the court and respondent throughout the entire proceeding discussion a motions for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law b sec_6330 sec_6330 provides that the secretary shall furnish the person described in sec_6331 with written notice ie the hearing notice before a levy on any property or right to property sec_6330 sec_6330 further provides that within a 30-day period the taxpayer may request administrative review of the matter in the form of a hearing the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 and c pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite and our jurisdiction under sec_6330 allows us in a lien or levy proceeding to redetermine an underlying tax_liability that is entirely self-assessed although the liability is not a deficiency 122_tc_1 sec_6330 provides that a taxpayer may raise any relevant issue at the collection hearing petitioner made only groundless and frivolous arguments petitioner’s challenge to the existence of his tax_liability is meritless the tax assessments generating the levy for and are based on the tax shown on returns petitioner filed under penalties of perjury see sec_6201 petitioner questioned the validity of those liabilities during his hearing petitioner advanced frivolous arguments during this hearing petitioner continued to advance his groundless arguments in his petition in his opposition to summary_judgment and at the hearing on the motion despite petitioner’s assertions to the contrary there is no genuine issue as to the existence of his and unpaid tax and because petitioner challenged only the existence of a law requiring him to pay a federal tax on his earnings and did not challenge the correctness of the amounts of income which he reported on his and tax returns there is no genuine issue as to the amounts of petitioner’s underlying tax_liability for and or petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir and the notices of deficiency for and were sent via certified mail to petitioner’s post office box the address petitioner used on his returns and in his petition these notices of deficiency were not returned as undeliverable respondent submitted a certified mailing list to confirm these facts accordingly in the absence of any evidence or argument by petitioner to the contrary petitioner is deemed to have received these notices of deficiency sego v commissioner supra pincite petitioner chose not to file a petition for redetermination in response to these notices of deficiency accordingly petitioner cannot contest the underlying deficiencies for and sec_6330 sego v commissioner supra goza v commissioner supra pincite claims that the limitation period for assessment has expired are challenges to the underlying tax_liability 117_tc_127 additionally the assessments were timely made therefore petitioner cannot raise these claims in this proceeding where the validity of the underlying tax_liability is not properly in issue we review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite petitioner appears to argue that the verification requirement of sec_6330 has not been met sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein e g schnitzler v commissioner tcmemo_2002_159 citing five other cases to support this principle we have repeatedly held that the commissioner may rely on forms certificate of assessments payments and other specified matters or transcripts of account to satisfy the verification requirement of sec_6330 hromiko v commissioner tcmemo_2003_ schnitzler v commissioner supra kaeckell v commissioner tcmemo_2002_114 obersteller v commissioner tcmemo_2002_106 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 affd 456_fedappx_802 9th cir tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 the appeals officer is not required to provide verification to petitioner at the hearing see 118_tc_162 see also holliday v commissioner tcmemo_2004_172 petitioner argues that the refusal by the appeals officer to permit petitioner to make an audio recording of the hearing was improper commencing with petitioner’s filing of the form sec_1040nr petitioner has made statements and requests and advanced contentions and arguments that the court has found to be frivolous and or groundless consequently even though we held in 121_tc_8 that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of a hearing we conclude that it is not necessary and will not be productive to remand this case for another hearing in order to allow petitioner to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability see id see also keene v commissioner supra pincite kemper v commissioner tcmemo_2003_195 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms or transcripts of account see 115_tc_35 mann v commissioner tcmemo_2002_48 appeals officer johansen stated in an affidavit that he verified that all legal and administrative requirements for levy had been met he also considered whether the proposed levy balanced the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary petitioner has failed to raise a triable issue of fact concerning the appeals officer’s review accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b c sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous at the hearing the court warned petitioner that the arguments he was advancing were frivolous and groundless and that the arguments had been rejected by the courts our authority and willingness to impose penalties pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions are well established cf 115_tc_576 petitioner filed a frivolous petition with the court petitioner’s position based on stale and meritless contentions is manifestly frivolous and groundless and he has wasted the time and resources of the court we are convinced that petitioner instituted and maintained these proceedings primarily for delay accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
